Citation Nr: 0738887	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-07 248	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension and 
for heart disease. 

2. Entitlement to service connection for residuals of a 
cerebrovascular accident.  

3. Entitlement to special monthly compensation based on need 
for aid and attendance.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. W. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  At the hearing, the veteran 
submitted additional evidence and waived the right to have 
the evidence initial considered by the RO.  

The claims of service connection for hypertension and for 
heart disease and for residuals of a cerebrovascular accident 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.  

A decision on the claim for special monthly compensation 
based on the need for aid and attendance is deferred until 
the claims of service connection are fully developed. 


FINDINGS OF FACT

1. In a rating decision in June 2002, the RO denied the 
veteran's claim of service connection for hypertension and 
for heart disease, claimed as secondary to service-connected 
diabetes mellitus, Type II; after the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not perfect an appeal of the adverse 
determination by filing a substantive appeal after the RO 
furnished him a statement of the case in August 2003.  

2. The additional evidence present since the rating decision 
of June 2002 relates to an unestablished fact necessary to 
substantiate the claim of service connection for hypertension 
and for heart disease. 


CONCLUSIONS OF LAW

1. The rating decision by the RO, dated in June 2002, denying 
service connection for hypertension and for heart disease, 
became final. 38 U.S.C.A § 7105(c) (West 2002);  38 C.F.R. 
§ 3.104(a) (2007).  

2. The additional evidence presented since the rating 
decision of June 2002 by the RO, denying service connection 
for hypertension and for heart disease, is new and material, 
and the claim of service connection for hypertension and 
heart disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004 and March 2006.  The veteran was 
notified that new and material was needed to reopen the claim 
of service connection for hypertension and heart disease, 
that is, evidence not previously considered and evidence that 
pertained to the reason the claim was previously denied.  The 
notice included the type of evidence needed to substantiate 
the underlying claim of service connection, including 
secondary service-connection, that is, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; or evidence that the disability was caused or 
aggravated by a service-connected disability.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim. The notice included the general 
provision for the effective date of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim, except 
for the degree of disability assignable.).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication, but as the claim to reopen is granted, there is 
no possibility of any prejudice to the veteran with respect 
to the timing error of the VCAA notice.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

To the extent that VCAA notice pertaining to degree of 
disability was not provided and to the extent the claim to 
reopen is granted and further development is needed before 
deciding the claim on the merits, no disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records, VA records, and private medical records.   
Medical records from the Social Security Administration are 
on file.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim
Hypertension and Heart Disease 

In a rating decision in June 2002, the RO denied the 
veteran's initial claim of service connection for 
hypertension and heart disease on the basis that it was not 
secondary to diabetes mellitus, Type II.  The RO explained 
that while an October 2001 VA examination yielded a diagnosis 
of hypertension, which had been found in 1999, there was no 
medical link between the hypertension and the 
service-connected diabetes and that the onset of hypertension 
and heart disease was at least six years prior to the 
diagnosis of diabetes in 2000.  After the veteran was 
provided notice of the decision, he filed a notice of 
disagreement and, thereafter, a statement of the case was 
issued on August 12, 2003, but the appeal was never perfected 
by the filing of a substantive appeal.  So, the June 2002 
rating decision by the RO became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In June 2004, the veteran applied to reopen the claim of 
service connection for hypertension and heart disease. 

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the rating decision 
in June 2002 was the last final denial of the claims, the 
Board must review the evidence submitted since that rating 
decision to determine whether the claims should be reopened 
and considered on the merits.  38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Evidence Previously Considered 

The service medical records are negative for hypertension and 
heart disease.  

After service, VA records show that the veteran had blood 
pressure readings of 154/90 in September 1974 and of 179/113 
in December 1991, when he was referred to a physician for 
high blood pressure.  

Following the veteran's initial claim for service connection 
for hypertension in March 1993, in a rating decision in 
December 1993, the RO denied service connection because 
hypertension was not shown during service or during the 
one-year presumptive period and not until 1992, more than 20 
years after service.  

The discharges diagnoses from VA hospitalization in March 
1995 were severe hypertensive dilated cardiomyopathy, 
hypertension, and left ventricular hypertrophy.  

In a rating decision in July 1996, the RO increased the 
rating for post-traumatic stress disorder to 70 percent.  In 
a rating decision in February 1997, the RO granted the 
veteran a total disability rating based on individual 
unemployability.  Pursuant to a decision by the Board in 
August 1999, the rating for post-traumatic stress disorder 
was increased to 100 percent. 

A discharge summary of VA hospitalization from November 1999 
to February 2000 reflects that there was no definite evidence 
of any significant diabetes but the discharge diagnoses 
included a history of mild borderline diet controlled Type II 
diabetes.  

The veteran was notified in October 2000 of a September 2000 
rating decision which denied service connection for 
hypertension, claimed as secondary to service-connected post-
traumatic stress disorder.  

On VA examination in October 2001, history included diabetes 
mellitus since 1999.  The diagnoses were hypertension, post-
traumatic stress disorder, and diabetes mellitus.  

Additional Evidence

The additional evidence includes VA records of treatment for 
multiple disabilities, including post-traumatic stress 
disorder, diabetes, hypertension and heart disease. 

On VA examination in July 2003, complications of diabetes 
mellitus included hypertension. 

In a rating decision in August 2003, the RO granted service 
connection for chronic renal insufficiency.  

On VA examination for aid and attendance conducted in January 
2004, it was noted that the veteran had had hypertension 
since 1987 and had diabetes for seven years.  

In July 2004, a private physician reported that the veteran 
had a severe stroke secondary to his diabetes, nephritis, 
hypertension, and post-traumatic stress disorder and that the 
stroke was directly linked to diabetes, hypertension, and 
nephritis which were directly linked to in-service exposure 
to herbicides exposure.  

On VA heart examination in September 2004, the veteran stated 
that he had been diagnosed with heart disease in 1997.  The 
diagnoses were hypertension, coronary artery disease, and 
insulin-dependent diabetes mellitus.  The examiner expressed 
the opinion that it was at less likely than not that the 
coronary artery disease was caused by diabetes and that it 
was more likely than not to be hypertensive in origin.  

On VA examination in November 2005, the veteran's claim file 
was reviewed.  History included coronary artery disease in 
1995, a diagnosis of hypertension and diabetes in 2001, and a 
stroke in 2004.  The examiner noted that the VA 
hospitalization discharge summary in 1995 reported diagnoses 
of severe hypertensive dilated cardiomyopathy, hypertension, 
and ventricular hypertrophy.  The diagnoses were diabetes 
mellitus, Type II; nephropathy that was at least as likely as 
not due to chronic hypertension rather than diabetes 
mellitus; and coronary artery disease, by history.  The 
examiner expressed the opinion that it was less likely than 
not that the veteran's hypertension and heart disease had 
been aggravated by diabetes mellitus.  The examiner explained 
that the veteran had longstanding proteinuria, which was most 
reflective of hypertension rather than diabetes, that 
hypertensive heart disease was obviously due to hypertension, 
and that coronary artery disease was due to hypertension and 
cigarette smoking, rather than diabetes mellitus.  

On diabetic VA examination in March 2006, it was reported 
that the veteran had been diagnosed with hypertension at 
approximately the same time that he was diagnosed with 
diabetes.  

In November 2006, the veteran testified that his diabetes and 
post-traumatic stress disorder caused his hypertension and 
heart disease and this had been confirmed in a statement by a 
private physician and that a VA physician had stated that the 
post-traumatic stress disorder had aggravated the veteran's 
hypertension.  

Reopening Analysis

The Board has reviewed the evidence since the rating decision 
in June 2002 and has determined that the evidence is new and 
material because it relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
hypertension and heart disease, that is, the suggestion of a 
medical nexus between hypertension and heart disease and 
service-connected diabetes mellitus on VA examination in July 
2003.  It was the absence of such nexus evidence that was the 
basis for the previous denial of the claim by the RO in June 
2002.  Moreover, in obtaining a VA medical opinion prior to 
reopening the claim the RO performed a de facto reopening.  
Falzone v. Brown, 8 Vet. App. 398, 404 (1995) ("de facto 
reopening" of the claim by obtaining a medical nexus opinion 
prior to reopening).  

Accordingly, the claim for service connection for 
hypertension and heart disease is reopened.  

ORDER

As new and material evidence has been presented, the claim of 
service connection for hypertension and heart disease is 
reopened, and to this extent only the appeal is granted.


REMAND 

Before deciding the claim of service connection for 
hypertension and heart disease on the merits, additional 
evidentiary development is needed under the duty to assist.

On the claim of service connection for residuals of a 
cerebrovascular accident, additional evidentiary development 
is also needed under the duty to assist. 

In light of the above, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
examination by a cardiologist to 
determine whether it is at least as 
likely as not that hypertension and heart 
disease were caused or aggravated by 
service-connected post-traumatic stress 
disorder and whether it is at least as 
likely as not that the veteran's 
cerebrovascular accident was caused or 
aggravated by service-connected diabetes 
mellitus or service-connected post-
traumatic stress disorder.  The claims 
folder must be reviewed by the 
examination and the examiner is asked to 
report that the claims file was reviewed.



In formulating an opinion on the 
issue of aggravation, the question 
is whether hypertension and heart 
disease were made permanently 
worse, namely, that there was an 
increase in the underlying 
pathology, considering accepted 
medical principles, pertaining to 
the history, manifestation, 
clinical course, and character of 
the diseases by service-connected 
post-traumatic stress disorder; or 
whether the cerebrovascular 
accident was made permanently 
worse, namely, that there was an 
increase in the underlying 
pathology, considering accepted 
medical principles, pertaining to 
the history, manifestation, 
clinical course, and character of 
disease by service-connected 
diabetes mellitus or post-
traumatic stress disorder as 
expressed by private physician in 
an opinion, dated in July 2004. 

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

3. After the above development is 
completed, adjudicate the claims for 
service connection and, if necessary, 
readjudicate the claim for special 
monthly compensation.  If any benefit 
sought remains denied, then furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


